2018 IL App (3d) 170567

                                 Opinion filed July 27, 2018
     _____________________________________________________________________________

                                                 IN THE


                                  APPELLATE COURT OF ILLINOIS


                                            THIRD DISTRICT


                                                   2018 


     STEVEN STIMELING,                      )     Appeal from the Circuit Court
                                            )     of the 10th Judicial Circuit,
           Plaintiff-Appellant,             )     Peoria County, Illinois.
                                            )
           v.                               )     Appeal No. 3-17-0567
                                            )     Circuit No. 12-MR-317 

     PEORIA PUBLIC SCHOOL DISTRICT 150, )

     a Municipal Corporation,               )

                                            )     Honorable James A. Mack,
           Defendant-Appellee.              )     Judge, Presiding.
     _____________________________________________________________________________

            JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
            Justices Holdridge and Wright concurred in the judgment and opinion.

                                                OPINION

¶1          Plaintiff, Steven Stimeling, suffered an on-the-job injury while working as a “security

     officer” or “school resource officer” for defendant, Peoria Public School District 150 (District).

     When he returned to work three days later, he performed only clerical and administrative tasks.

     He continued working in a clerical and administrative role until the District terminated his

     employment approximately two years later. After his termination, plaintiff filed suit seeking

     benefits under the Public Employee Disability Act (Disability Act) (5 ILCS 345/1 (West 2016))

     and Public Safety Employee Benefits Act (Benefits Act) (820 ILCS 320/10 (West 2016)). The

     parties filed and argued cross-motions for summary judgment. The motions disputed whether the
     District employed plaintiff as a “law enforcement officer” entitled to Disability Act and Benefits

     Act benefits. The trial court entered an order granting summary judgment in the District’s favor.

     Plaintiff appeals this order. We affirm the trial court’s judgment.

¶2                                            BACKGROUND

¶3                                        I. Plaintiff’s Employment

¶4          The District hired plaintiff as a “security agent” in March 1994. Some of his job

     responsibilities included patrolling school hallways and restrooms, checking hall passes, clearing

     school buildings of unauthorized visitors, directing traffic in school parking lots, “assisting as

     directed by school authorities in stopping disturbances and undue distractions” on school

     grounds, and “assisting all law enforcement officers whenever possible.”

¶5          The District arranged for plaintiff to receive police training and certification through the

     Illinois Law Enforcement Training and Standards Board (ILETSB). He became certified as a

     police officer for the “Peoria Public School Police Department.” Plaintiff utilized his training and

     certification to work as a police officer for the Peoria Park District, the Eureka Police

     Department, and the Marquette Heights Police Department.

¶6          In August 2011, the District imposed a new policy, titled “Board Policy on School

     Resource Officers” (Board Policy 5:400), which changed the name of “campus police officers”

     or “security agents” to “school resource officers.” The policy characterized resource officers as

     “district truant officers” under the School Code (105 ILCS 5/26-5 (West 2016)). The policy

     explicitly authorized resource officers to “arrest” students only for truancy violations; resource

     officers lacked authority to issue citations or investigate any nontruancy crime.

¶7          In 2012, the ILETSB informed the District that school resource officers could no longer

     receive police training unless the District demonstrated its legal authority to maintain a police



                                                      2

       department. The District eventually conceded that it lacked such authority. The ILETSB

       thereafter designated the “Peoria Public School Police Department” inactive and discontinued

       police training for the District’s resource officers.

¶8                                     II. Plaintiff’s Injury and Termination

¶9             On November 17, 2009, plaintiff sustained an on-the-job injury when a student attacked

       him. The student elbowed plaintiff in the eye, which caused his neck to “snap back.” Plaintiff

       returned to work on November 20, but he performed only clerical and administrative functions.

       He remained in this clerical and administrative role for the remainder of the 2009-10 school year

       and the entire 2010-11 school year.

¶ 10           Early in the 2011-12 school year, plaintiff took medical leave from the District pursuant

       to the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601 et seq. (2012)). He never

       returned to work. After plaintiff exhausted his allotment of paid and unpaid leave, the District

       terminated his employment.

¶ 11           Plaintiff filed this lawsuit after his termination. He sought a declaratory judgment as to

       whether the Disability Act and Benefits Act entitled him to disability benefits awarded to “law

       enforcement officers” who sustain injuries in the line of duty. See 5 ILCS 345/1(a) (West 2016);

       820 ILCS 320/10 (West 2016). If so, the District would be responsible for funding these benefits.

       The parties disputed whether plaintiff ever worked as a law enforcement officer for the

       District—his eligibility for Disability Act and Benefits Act benefits depended on this

       determination.

¶ 12           The parties filed cross-motions for summary judgment to resolve this dispute. After the

       hearing on July 28, 2017, the trial court entered judgment in the District’s favor. The court found

       that the District’s legal authority to hire law enforcement officers served as a condition precedent



                                                          3

       to plaintiff’s eligibility for Disability Act and Benefits Act benefits. Because the District lacked

       authority to employ plaintiff as a law enforcement officer, the court concluded that plaintiff was

       ineligible for benefits under either statute. This appeal followed.

¶ 13                                               ANALYSIS

¶ 14          Plaintiff challenges the court’s summary judgment order regarding his eligibility for

       Disability Act and Benefits Act benefits; we must construe each statute’s language to decide this

       case. We review summary judgment orders and questions of statutory construction de novo.

       Standard Mutual Insurance Co. v. Rogers, 381 Ill. App. 3d 196, 198 (2008). Issues of statutory

       construction require courts to determine and effectuate the legislature’s intent. See Michigan

       Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 503-04 (2000). The statute’s language

       best reflects the legislature’s intent—if the language is clear and unambiguous, then we must

       apply the statute as it is written. Nowak v. City of Country Club Hills, 2011 IL 111838, ¶ 11.

       However, if the statute’s language is subject to more than one reasonable interpretation, we may

       look beyond the language to ascertain its meaning. In re D.D., 196 Ill. 2d 405, 419 (2001).

¶ 15          Plaintiff argues that the District employed him as a law enforcement officer; he is entitled

       to benefits regardless of the District’s legal authority to do so. Alternatively, plaintiff claims that

       the District possesses authority to hire law enforcement officers under the School Code, which

       authorizes school districts to employ truant officers. 105 ILCS 5/26-5 (West 2016). According to

       plaintiff, truant officers qualify as law enforcement officers who are eligible for Disability Act

       and Benefits Act benefits. Plaintiff also raises an estoppel argument in which he contends that

       the District should not escape liability for his disability benefits merely because it exceeded its

       legal authority by hiring and training police officers to perform law enforcement functions—this

       result punishes plaintiff for the District’s mistake. We address each argument separately below.



                                                         4

¶ 16                                   I. Employer Authority Requirement

¶ 17           The Disability Act defines an “ ‘eligible employee,’ ” in relevant part, as “any full-time

       law enforcement officer *** who is employed by the State of Illinois, any unit of local

       government (including any home rule unit), any State supported college or university, or any

       other public entity granted the power to employ persons for such purposes by law.” (Emphasis

       added.) 5 ILCS 345/1(a) (West 2016). Under the statute, employers must provide employees

       with up to one year of full-salary paid leave if they suffer disabling injuries “in the line of duty.”

       Id. § 1(b).

¶ 18           Plaintiff argues that he qualifies for Disability Act benefits regardless of the District’s

       authority to employ law enforcement officers. The District sent him to police training where he

       became a certified officer of the “Peoria Public School Police Department.” Plaintiff also claims

       that the District required him to perform the duties of a law enforcement officer during his

       employment.

¶ 19           The Disability Act’s plain language establishes a condition precedent to obtaining

       benefits; the final clause in section 1(a) requires that the employer must be “granted the power to

       employ persons for such purposes by law.” Id. § 1(a). Because plaintiff sustained the relevant

       injury while working for the District, the District’s authority to hire law enforcement officers

       determines his eligibility for Disability Act benefits. Plaintiff’s training, certification, and job

       duties are irrelevant to this unambiguous condition.

¶ 20           Similar to the Disability Act, the Benefits Act requires employers “who employ[ ] a full-

       time law enforcement, correctional or correctional probation officer, or firefighter, who ***

       suffers a catastrophic injury or is killed in the line of duty” to pay health insurance premiums for

       the injured employee and his or her family. 820 ILCS 320/10(a) (West 2016). To be eligible for



                                                         5

       Benefits Act benefits, “the injury or death must have occurred as the result of the officer’s

       response to fresh pursuit, the officer or firefighter’s response to what is reasonably believed to be

       an emergency, an unlawful act perpetrated by another, or during the investigation of a criminal

       act.” Id. § 10(b).

¶ 21           Plaintiff contends that his Benefits Act claim is a “lesser-included count of his [Disability

       Act] claim” because the Benefits Act lacks an explicit condition that the employer must be

       authorized by law to employ law enforcement officers for an employee to obtain benefits. We

       disagree.

¶ 22           The legislature intended the Benefits Act to continue employer-sponsored health

       insurance coverage for “officers and the families of officers who, due to a line-of-duty injury,

       have been forced to take a line-of-duty disability pension.” Nowak, 2011 IL 111838, ¶ 17. The

       statute applies to employers “who employ[ ] a full-time law enforcement, correctional or

       correctional probation officer, or firefighter, who *** suffers a catastrophic injury or is killed in

       the line of duty.” 820 ILCS 320/10(a) (West 2016).

¶ 23           Plaintiff’s position would make everyone who completes law enforcement training and

       suffers a “catastrophic injury or is killed” on the job eligible for Benefits Act benefits, regardless

       of the employer or job title. Benefits Act benefit eligibility, like that of the Disability Act, must

       be contingent upon the employer’s authority to employ people in the specific occupations

       contemplated in the statute—law enforcement officers in this case. Without such authority, the

       employer cannot “employ[ ] a full-time law enforcement *** officer” as the statute requires.

¶ 24           We hold that plaintiff’s eligibility for benefits under either the Disability Act or the

       Benefits Act depends on whether the District possessed legal authority to employ law

       enforcement officers.



                                                         6

¶ 25                                       II. The District’s Authority

¶ 26          Plaintiff alternatively argues that the School Code authorizes the District to employ law

       enforcement officers. Section 3-13 of the School Code (105 ILCS 5/3-13 (West 2016))

       authorizes school districts to employ truant officers; section 26-5 describes truant officers’

       powers and duties. Based on section 26-5’s language, plaintiff argues that truant officers are

       eligible for Disability Act and Benefits Act benefits.

¶ 27          Plaintiff relies on Gibbs v. Madison County Sheriff’s Department, 326 Ill. App. 3d 473

       (2001), where the court considered whether deputy sheriffs qualified as a “law enforcement

       officer” under the Disability Act. The sheriff assigned the deputies to work as corrections

       officers in the local jail; the sheriff never assigned either deputy to the patrol division. The court

       recognized that deputies possess “the common-law power to make warrantless arrests for

       breaches of the peace” and statutory powers that include acting as custodians of the courthouse

       and jail, serving and executing court documents, conserving the peace, preventing crime,

       arresting offenders and bringing them to the proper court, and executing warrants. Id. at 477-78.

       The court concluded that these “crime-prevention and law enforcement duties” were similar to

       those of city police officers. Id. at 478. Therefore, it held that the deputies qualified as “law

       enforcement officers” under the Disability Act, regardless of the division to which the sheriff

       assigned them.

¶ 28          Although we agree that job duties are relevant to whether an employee qualifies for

       Disability Act or Benefits Act benefits, the court’s holding in Gibbs has no bearing on this case.

       The issue here is whether any truant officer qualifies as a law enforcement officer under either

       the Disability Act or the Benefits Act—a very different question than the one presented in Gibbs.

       The critical distinction is that the issue in Gibbs addressed deputies’ assignments; the sheriff



                                                         7

       unquestionably possessed authority to employ law enforcement officers. Here, the issue is

       whether the District possessed the requisite authority to hire plaintiff as a law enforcement

       officer under the Disability Act and the Benefits Act. Plaintiff cites no District positions, other

       than truant officers, that demonstrate its authority to employ law enforcement officers. The

       dispositive question is whether section 26-5 of the School Code equates school districts’ truant

       officers to “law enforcement officers” entitled to Disability Act and Benefits Act benefits. The

       answer is no.

¶ 29              The Illinois Police Training Act defines a “ ‘[l]aw enforcement officer’ ” as “any police

       officer of a local governmental agency who is primarily responsible for prevention or detection

       of crime and the enforcement of the criminal code, traffic, or highway laws of this State or any

       political subdivision of this State.” 50 ILCS 705/2 (West 2016). Although this statute does not

       define the entire class of law enforcement officers—for example, it omits Illinois State Police

       officers governed by the State Police Act (20 ILCS 2610/9 (West 2016))—it establishes the

       primary duties of law enforcement officers employed by “municipalities, counties, park districts,

       State controlled universities, colleges, and public community colleges, and other local

       governmental agencies.” 50 ILCS 705/1 (West 2016). These duties include the “prevention or

       detection of crime and the enforcement of the criminal code, traffic, or highway laws” in Illinois.

       Id. § 2.

¶ 30              According to the School Code, truant officers’ primary responsibility is to “investigate all

       cases of truancy or non-attendance at school in their respective jurisdictions” whenever notified

       of a violation by “the Superintendent, teacher, or other person.” 105 ILCS 5/26-5 (West 2016).

       Truancy is a violation of the School Code, not the Criminal Code of 2012. See 105 ILCS 5/art.

       26 (West 2016). Truant officers also “shall in the exercise of their duties be conservators of the



                                                           8

       peace and shall keep the same, suppress riots, routs, affray, fighting, breaches of the peace, and

       prevent crime; and may arrest offenders on view and cause them to be brought before proper

       officials for trial or examination.” Id. § 26-5.

¶ 31           Section 26-5 of the School Code lacks sufficient clarity on its face to answer the question

       presented. The statute’s language, viewed in context with other sections of the School Code,

       creates a morass of speculation as to whether truant officers may investigate nontruancy crimes

       or enforce “the criminal code, traffic, or highway laws of this State” (50 ILCS 705/2 (West

       2016)). For example, principals and/or superintendents who receive a report from any school

       official or “school personnel” regarding firearms, drugs, or a battery committed against

       “teachers, teacher personnel, administrative personnel or educational support personnel” on

       school property must report the incident to “the local law enforcement authorities.” 105 ILCS

       5/10-21.7, 10-27.1A, 10-27.1B. (West 2016). Although section 26-5 of the School Code

       describes truant officers as “conservators of the peace” and grants them authority to “arrest

       offenders on view,” these statutes fail to mention truant officers at all. Id. § 26-5 One could

       reasonably infer that these omissions suggest that truant officers lack authority to investigate

       criminal offenses involving drugs, firearms, or battery in schools. This interpretation certainly

       distinguishes truant officers from “local law enforcement authorities.”

¶ 32           What is clear from the record is that the District’s Board Policy 5:400 classified resource

       officers as truant officers. Although section 26-5 of the School Code uses language similar to

       that describing “peace officers” under the Criminal Code of 2012 (720 ILCS 5/2-13 (West

       2016)) and police officers under the Illinois Municipal Code (65 ILCS 5/11-1-2 (West 2016)),

       Board Policy 5:400 explicitly prohibited the newly-classified truant officers from investigating

       or issuing citations for nontruancy crimes. Although we are not bound to interpret section 26-5 in



                                                          9

       accordance with the District’s policies, it is noteworthy in this case that the District’s truant

       officers lack many “crime-prevention and law enforcement duties” similar to those of municipal

       police officers. See Gibbs, 326 Ill. App. 3d at 478.

¶ 33          Aside from its failure to clearly define truant officers’ authority, the School Code also

       lacks any language that explicitly equates truant officers to municipal police or other undisputed

       law enforcement officers. By contrast, higher education statutes explicitly state that campus

       police at public colleges or universities “shall *** have all powers possessed by policemen in

       cities, and sheriffs, including the power to make arrests on view or warrants of violations of State

       statutes, University rules and regulations and city or county ordinances.” See 110 ILCS 660/5­

       45(11), 670/15-45(11), 675/20-45(11), 685/30-45(11) (West 2016); see also 110 ILCS 305/7(a),

       520/8(10) (West 2016).

¶ 34          The plain language of the higher education statutes comports with that in the Disability

       Act. The Disability Act unambiguously states that law enforcement officers employed by “any

       State supported college or university” are eligible for benefits. 5 ILCS 345/1(a) (West 2016).

       Section 1(a) does not explicitly list truant officers or any other employee of a public school

       district as an eligible employee. Because public colleges and universities unquestionably employ

       full-time law enforcement officers in their police departments, campus police officers are also

       eligible for Benefits Act benefits. See 820 ILCS 320/10(a) (West 2016). In light of campus

       police officers’ unquestionable entitlement to Benefits Act benefits and the explicit language in

       the higher education statutes and the Disability Act, the School Code’s ambiguity suggests that

       legislature meant to distinguish truant officers from campus, municipal, and other types of police

       officers who are entitled to Disability Act and Benefits Act benefits.




                                                        10 

¶ 35           Another significant omission in the School Code is its lack of training requirements for

       truant officers. Campus police applicants at colleges and universities must complete police

       training before becoming a full-time law enforcement officer for a college or university’s police

       department, just like applicants at other public police departments. See, e.g., 50 ILCS 705/1, 8.1

       (West 2016); 20 ILCS 2610/9 (West 2016). Neither the School Code nor the Police Training Act

       set forth any police training or certification standards for truant officers.

¶ 36           Although we acknowledge that the question presented is a difficult one, we believe that

       the aforementioned language absent from the School Code blazes the trail through this thicket of

       statutory construction. Although section 25-6 of the School Code describes truant officers as

       “conservators of the peace” and grants them authority to “arrest offenders on view,” the plain

       language does not explicitly state whether truant officers’ powers and duties extend beyond

       investigating truancy cases. Read in context with the explicit language in other police statutes

       (i.e., the Police Training Act, the higher education statutes, and the State Police Act), the School

       Code does not grant truant officers authority to investigate nontruancy crimes (such as any

       violation of the Criminal Code of 2012) or to issue citations for any traffic violation. Nor does

       the School Code explicitly convey legislative intent that truant officers must be treated like

       public police officers with regard to Disability Act and Benefits Act benefits. We hold that the

       powers and duties of truant officers distinguish them from law enforcement officers. The

       District, therefore, never possessed legal authority to employ law enforcement officers to

       perform law enforcement functions. Plaintiff was never a law enforcement officer for the District

       and is not entitled to Disability Act or Benefits Act benefits.

¶ 37                                            III. Estoppel Claim




                                                         11 

¶ 38           Finally, plaintiff asserts an estoppel claim in which he argues that the District, regardless

       of the Disability Act and Benefits Act’s statutory construction, should be liable for plaintiff’s

       statutory benefits in this case. He claims that the District employed law enforcement officers to

       perform police functions despite lacking the requisite authority and denying plaintiff’s benefits

       based on the District’s error is unjust. However, plaintiff never alleged this claim in any version

       of his complaint. A complaint “fixes the issues in controversy and the theories upon which

       recovery is sought.” Pagano v. Occidental Chemical Corp., 257 Ill. App. 3d 905, 911 (1994).

       Plaintiff forfeited this claim by failing to plead it. Even if plaintiff properly raised and preserved

       his estoppel claim, it fails on its merits.

¶ 39           Plaintiff failed to present evidence in the record sufficient to satisfy the requisite elements

       for an estoppel claim. To prevail on either a promissory or equitable estoppel claim, plaintiff

       needed to prove that he reasonably relied on the District’s promise or act to his own detriment.

       See Patrick Engineering, Inc. v. City of Naperville, 2012 IL 113148, ¶ 40; Newton Tractor Sales,

       Inc. v. Kubota Tractor Corp., 233 Ill. 2d 46, 51 (2009). The record contains no indication that the

       District made any promise or acted in any way that caused plaintiff to rely on his entitlement to

       Disability Act or Benefits Act benefits to his detriment. In fact, the record does not indicate that

       plaintiff relied on his entitlement to these benefits at all. The record shows that, during his

       employment with the District, plaintiff worked as a law enforcement officer for two

       municipalities (Eureka and Marquette Heights) and the Peoria Park District. Plaintiff does not

       claim that he opted out of any benefit package or refused full-time positions with these law

       enforcement entities because he assumed that he would be entitled to Disability Act and Benefits

       Act benefits if he became disabled while working for the District. Without this evidence, plaintiff

       cannot satisfy the elements of either estoppel claim.



                                                         12 

¶ 40           Nonetheless, plaintiff cites East Peoria Community High School District No. 309 v.

       Grand Stage Lighting Co., 235 Ill. App. 3d 756 (1992), for the proposition that estoppel may be

       applied against school districts if “under all the circumstances of the case, the affirmative acts of

       the district have created a situation where it would be inequitable and unjust to permit it to deny

       what it has done or permitted to be done.” Id. at 762. East Peoria involved a construction

       contract dispute between the school district, the general contractor, and subcontractors. The

       school district argued that the contract was void because the district failed to follow certain

       statutory procedures in drafting it. Put another way, the district attempted to avoid paying the

       subcontractors for their work by arguing its own erroneous procedure voided the contract. A

       panel of this court correctly rejected the district’s position.

¶ 41           Based on East Peoria’s holding, plaintiff claims that the District should not escape

       liability for benefits after it received the benefit of plaintiff performing police functions as a

       District employee. We disagree with plaintiff’s reliance on East Peoria because this case

       presents very different circumstances. The most obvious distinction between East Peoria and

       this case is that the subcontractors performed the work because they reasonably relied on the

       contractual promise that either the district or the general contractor would pay the agreed price—

       these facts demonstrate the essential elements of an estoppel claim. In this case, on the other

       hand, the District paid plaintiff wages and provided him benefits for his work. There is no

       evidence that plaintiff ever relied on, or even considered, his entitlement to Disability Act and

       Benefits Act benefits when he chose to accept his job or continue his employment with the

       District.

¶ 42           Another important distinction between the two cases is that, in this case, the District

       lacked authority to make the alleged promise—it could not lawfully hire law enforcement



                                                          13 

       officers. In East Peoria, the district had authority to draft the construction contract; it merely

       failed to follow the proper statutory procedures. The doctrine of estoppel cannot be invoked

       against a public body when the subject action or promise is ultra vires (beyond its legal

       authority) and void. Evans v. Benjamin School District No. 25, 134 Ill. App. 3d 875, 883 (1985).

¶ 43                                           CONCLUSION

¶ 44          For the reasons set forth above, we affirm the judgment of the circuit court of Peoria

       County.

¶ 45          Affirmed.




                                                      14